[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO QUASH
The following a jury trial in October 1985, the petitioner was convicted of three (3) counts of Burglary in the Second Degree, in violation of Connecticut General Statute Section 53a-102(a), one (1) count of Unlawful Restraint in the First Degree, in violation of Connecticut General Statute Section 53a-95 (a) and one (1) count of Sexual Assault in the First Degree, in violation of Connecticut General Statute Section 53a-70(a). On appeal, said convictions were affirmed with the exception of one (1) count of of burglary in the second degree, which was remanded with direction to enter judgment of acquittal based on insufficient evidence of intent. State v. Iovieno, 14 Conn. App. 710
(1988).
Presently before the Court is the petitioner's Amended Petition for Writ of Habeas Corpus in seven (7) counts. The grounds for each count are as follows: (1) illegal search and seizure; (2) illegal search and seizure; (3) illegal search and seizure; (4) illegal search and seizure; (5) illegal search and seizure; (6) illegal search and seizure; and (7) ineffective assistance of counsel. The respondent, however, contends that questions of alleged illegal searches and seizures, and the introduction of evidence derived therefrom, are neither proper nor sufficient grounds for habeas corpus relief.
The petitioner alleges, on the other hand, that because the respondent had filed its return on December 14, 1989, approximately one year before it filed the Motion to Quash (on October 16, 1990) it is "precluded from filing [the] Motion to Quash." The petitioner claims that the language of Practice Book Section 532 supports his contention.1
The Court agrees with the petitioner.2 The Motion to Quash is denied.
SCHEINBLUM, JUDGE. CT Page 705
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]